DETAILED ACTION
	Claims 1, 3, 12, 22, 27, 30, 34, 47, 49, 53, 55, 58, 59, are amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants arguments and amendments filed in the amendment filed on 11/13/20 have been fully considered however they moot in view of new grounds of rejection.  The reasons set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 6, 8-18, 22, 30-35, 47-50, 52-55, 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Kone US (20100330993) and in further view of Mistry et al US (8,614,990).

(Currently Amended) Regarding claim 1, Kone teaches a method for wireless communication by a source base station, comprising: determining that a handover request is to be sent to a target base station by the source base station in preparation for handover of a user equipment (UE) from the source base station to the target base station (see paragraph [0043], step 602, Figure 6; the source base station SBS determines that the target base station TBS1 is a candidate of the handover procedure corresponding to the UE).  Although Kone teaches the limitations above he fails to explicitly teach a delay for a threshold of time as further recited in the claim.  Conversely Mistry et al teaches such limitations; transmitting the handover request to the target base station with an indication that the handover is to be delayed for a first duration of time (see column 8 lines 64-65, A handoff timer could indicate a delay to wait to initiate a handoff from one access node to another.), the handover request comprising one or more beam parameters associated with the handover (see column 8 lines 65-37 and column 9 lines 1-5, For example, as shown in FIG. 3, WCD 332 is initially associated with BTS 350. Over time, the signal strength level, at WCD 332, of communications from BTS 350 may change. If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390.); and determining to initiate handover of the UE from the source base station to the target base station based at least in part on the first duration of time being less than a threshold duration time the threshold duration of time based at least in part on the one or more beam parameters (see column 9 lines 1-22, If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390. However, in addition to the handoff threshold, a handoff timer delay may be determined before WCD 332 is allowed to participate in a handoff from BTS 350 to BTS 351.).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone with the transmitting of a handover request based on a threshold duration of time as taught by Mistry et al.  The motivation for this would have been to ensure a user is handed off efficiently and resources are used efficiently (see column 7 lines 15-17).  
(Currently Amended) Regarding claim 2, Mistry et al teaches wherein the indication that the handover is to be delayed is based at least in part on the determination to initiate handover (see column 8 lines 64-65).
(Currently Amended) Regarding claim 5, Kone teaches wherein: the indication is a binary flag that indicates the handover is one of a a delayed handover (see paragraph [0048]). 
Regarding claim 6, Kone further teaches, further comprising: estimating an amount of time to delay the handover, wherein the estimate of the amount of time is included in the indication (see paragraph [0039]).
Regarding claim 8, Kone teaches further comprising: receiving, from the target base station, a handover request acknowledgement that includes an access parameter; and transmitting, to the UE, a handover command that includes the access parameter to initiate execution of the handover of the UE from the source base station to the target base station (see paragraph [0048]). 
Regarding claim 9, Kone teaches wherein: transmitting the handover command further comprises: delaying transmission of the handover command (see paragraph [0039]). 
Regarding claim 10, Kone teaches wherein: the handover request acknowledgement comprises a time stamp associated with a time when the access parameter expires (see paragraph [0048]). 

(Currently Amended) Regarding claim 12, Kone teaches a method for wireless communication by a target base station, comprising: receiving, from a source base station, a handover request in preparation for handover of a user equipment (UE) from the source base station to the target base station (see paragraph [0043], step 602, Figure 6; the source base station SBS determines that the target base station TBS1 is a candidate of the handover procedure corresponding to the UE), and transmitting a handover request acknowledgment in response to the handover request (see paragraph [0044], [0048], step 604, Fig. 6; When the indicator indicates the handover pre-preparation, the source base station SBS sends the pre-prepared handover command to the UE, which does not handover the UE to the target base station TBS1 immediately). Although Kone teaches the limitations above he fails to explicitly teach a delay for a threshold of time as further recited in the claim.  Conversely Mistry et al teaches such limitations; the handover request comprising one or more beam parameters associated with the handover (see column 8 lines 65-37 and column 9 lines 1-5, For example, as shown in FIG. 3, WCD 332 is initially associated with BTS 350. Over time, the signal strength level, at WCD 332, of communications from BTS 350 may change. If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390.; the handover request including an indication that the handover is to be delayed for a first duration of time that is less than a threshold duration of time based at least in part on the one or more beam parameters (see column 9 lines 1-22, If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390. However, in addition to the handoff threshold, a handoff timer delay may be determined before WCD 332 is allowed to participate in a handoff from BTS 350 to BTS 351.).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone with the transmitting of a handover request based on a threshold duration of time as taught by Mistry et al.  The motivation for this would have been to ensure a user is handed off efficiently and resources are used efficiently (see column 7 lines 15-17).  
Regarding claim 13, Kone teaches further comprising: determining an allocation status for a beam that indicates whether the beam is being allocated for the handover based at least in part on the indication (see paragraph [0048]). 
Regarding claim 14, Kone teaches wherein determining the allocation status comprises: determining to allocate the beam for the handover, wherein the handover request acknowledgment comprises a beam identifier of the beam (see paragraph [0048]). 
Regarding claim 15, Kone teaches, wherein determining the allocation status comprises: determining to allocate the beam for the handover; and selecting an access parameter associated with the beam, wherein the handover request acknowledgment comprises the access parameter (see paragraph [0048]). 
Regarding claim 16, Kone teaches further comprising: generating a time stamp associated with an expiration time of the access parameter, wherein the handover request acknowledgement comprises the time stamp (see paragraph [0048]). 
Regarding claim 17, Kone teaches, wherein determining the allocation status comprises: determining to allocate a second beam for the handover; and selecting a second access parameter associated with the second beam, wherein the access parameter is associated with a first time interval and the second access parameter is associated with a second time interval, and wherein the handover request acknowledgement comprises the second access parameter (see paragraph [0048]). 

(Currently Amended) Regarding claim 22, Kone teaches a method for wireless communication by a target base station, comprising: receiving, from a source base station, a handover request in preparation for handover of a user equipment (UE) from the source base station to the target base station (see step 606, Fig. 6, step A4, Fig. 7); selecting an access parameter of a beam being allocated for the handover and a time expiration indicator associated with the access parameter (see paragraph [0048], [0049], the target base station sends the resource configured and a new C-RNTI); and transmitting, to the source base station, a handover request acknowledgment that includes the access parameter and the time expiration indicator (see paragraph [0048]). Although Kone teaches the limitations above he fails to explicitly teach a delay for a threshold of time as further recited in the claim.  Conversely Mistry et al teaches such limitations; the handover request comprising one or more beam parameters associated with the handover and an indication that the handover is to be delayed for a first duration of time that is less than a threshold duration of time (see column 8 lines 65-37 and column 9 lines 1-5, A handoff timer could indicate a delay to wait to initiate a handoff from one access node to another. For example, as shown in FIG. 3, WCD 332 is initially associated with BTS 350. Over time, the signal strength level, at WCD 332, of communications from BTS 350 may change. If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390), the threshold duration of time based at least in part on the one or more beam parameters (see column 9 lines 1-22, If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390. However, in addition to the handoff threshold, a handoff timer delay may be determined before WCD 332 is allowed to participate in a handoff from BTS 350 to BTS 351.).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone with the transmitting of a handover request based on a threshold duration of time as taught by Mistry et al.  The motivation for this would have been to ensure a user is handed off efficiently and resources are used efficiently (see column 7 lines 15-17).  
(Currently Amended) Regarding claim 30, Kone teaches a method for wireless communication by a source base station, comprising: receiving, from a target base station, a first message comprising one or more beam parameters including an access parameter of a beam allocated for a handover of a user equipment (UE) from the source base station to the target base station (see step 606, Fig. 6, step A4, Fig. 7); generating a time expiration indicator associated with the access parameter (see paragraph [0039]); and transmitting, to the UE, a second message that includes the access parameter and the time expiration indicator (see paragraph [0048]). Although Kone teaches the limitations above he fails to explicitly teach a delay for a threshold of time as further recited in the claim.  Conversely Mistry et al teaches such limitations; wherein the handover is to be delayed for a first duration of time that is less than a threshold duration of time, the threshold duration of time based at least in part on the one or more beam parameters (see column 9 lines 1-22, If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390. However, in addition to the handoff threshold, a handoff timer delay may be determined before WCD 332 is allowed to participate in a handoff from BTS 350 to BTS 351.).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone with the transmitting of a handover request based on a threshold duration of time as taught by Mistry et al.  The motivation for this would have been to ensure a user is handed off efficiently and resources are used efficiently (see column 7 lines 15-17).  

Regarding claim 32, Kone teaches wherein: the time expiration indicator is a binary flag that indicates whether the access parameter is outdated (see paragraph [0048]). 
Regarding claim 33, Kone teaches wherein: the time expiration indicator is a time value that indicates a time of receipt of the access parameter by the source base station from the target base station (see paragraph [0039]).  
(Currently Amended) Regarding claim 34, Kone teaches a method for wireless communication by a user equipment (UE), comprising: receiving an access parameter of a beam associated with a target base station and a time expiration indicator associated with the access parameter (see paragraph [0039]); and performing a handover from a source base station to the target base station based at least in part on the expiration status of the access parameter (see paragraph [0048]). Although Kone teaches the limitations above he fails to explicitly teach a delay for a threshold of time as further recited in the claim.  Conversely Mistry et al teaches such limitations; determining that a handover of the UE from a source base station to the target base station is delayed for a first duration of time that is less than a threshold duration of time, wherein the threshold duration of time is based at least in part on the one or more beam parameters (see column 9 lines 1-22, If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390. However, in addition to the handoff threshold, a handoff timer delay may be determined before WCD 332 is allowed to participate in a handoff from BTS 350 to BTS 351); determining an expiration status of the access parameter based at least in part on a comparison of the indicator to the first duration of time (see claim 2).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone with the transmitting of a handover request based on 
Regarding claim 35, Kone teaches wherein: the time expiration indicator is a time stamp (see paragraph [0048]).
(Currently Amended) Regarding claim 47, Kone teaches an apparatus for wireless communication by a source base station, in a system comprising: a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: determine that a handover request is to be sent to a target base station by the source base station in preparation for handover of a user equipment (UE) from the source base station to the target base station (see paragraph [0043], step 602, Figure 6; the source base station SBS determines that the target base station TBS1 is a candidate of the handover procedure corresponding to the UE); and transmit the handover request to the target base station with an indication of whether the handover is to be delayed (see paragraph [0044], [0048], step 604, Fig. 6; When the indicator indicates the handover pre-preparation, the source base station SBS sends the pre-prepared handover command to the UE, which does not handover the UE to the target base station TBS1 immediately). Although Kone teaches the limitations above he fails to explicitly teach a delay for a threshold of time as further recited in the claim.  Conversely Mistry et al teaches such limitations; transmit the handover request to the target base station with an indication that the handover is to be delayed for a first duration of time (see column 8 lines 64-65, A handoff timer could indicate a delay to wait to initiate a handoff from one access node to another.)¸ the handover request comprising one or more parameters associated with the handover (see column 8 lines 65-37 and column 9 lines 1-5, For example, as shown in FIG. 3, WCD 332 is initially associated with BTS 350. Over time, the signal strength level, at WCD 332, of communications from BTS 350 may change. If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390.); and determining to initiate handover of the UE from the source base station to the target base station based at least in part on the first duration of time being less than a threshold duration time, the threshold duration of time based at least in part on the one or more beam parameters (see column 9 lines 1-22, If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390. However, in addition to the handoff threshold, a handoff timer delay may be determined before WCD 332 is allowed to participate in a handoff from BTS 350 to BTS 351); determining an expiration status of the access parameter based at least in part on a comparison of the indicator to the first duration of time (see claim 2).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone with the transmitting of a handover request based on a threshold duration of time as taught by Mistry et al.  The motivation for this would have been to ensure a user is handed off efficiently and resources are used efficiently (see column 7 lines 15-17).  
(Currently Amended) Regarding claim 48, Mistry teaches, wherein the indication that the handover is to be delayed is based at least in part on the determination to initiate handover (see column 8 lines 64-67 and column 9 lines 1-22).
(Currently Amended) Regarding claim 49, Kone further teaches wherein the instructions are further operable to: receive, from the UE, a measurement report that includes the one or more beam parameters comprising one or more beam identifiers of beams associated with the target base station, wherein the handover request includes the one or more beam identifiers (see paragraph [0048]).
Regarding claim 50, Kone teaches wherein the instructions are further operable to: estimate an amount of time to delay the handover, wherein the estimate of the amount of time is included in the indication (see paragraph [0039]).  

(Currently Amended) Regarding claim 53, Kone teaches an apparatus for wireless communication by a target base station, in a system comprising: a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive, from a source base station, a handover request in preparation for handover of a user equipment (UE) from the source base station to the target base station (see paragraph [0043], step 602, Figure 6; the source base station SBS determines that the target base station TBS1 is a candidate of the handover procedure corresponding to the UE); and transmit a handover request acknowledgment in response to the handover request (see paragraph [0044], [0048], step 604, Fig. 6; When the indicator indicates the handover pre-preparation, the source base station SBS sends the pre-prepared handover command to the UE, which does not handover the UE to the target base station TBS1 immediately). Although Kone teaches the limitations above he fails to explicitly teach a delay for a threshold of time as further recited in the claim.  Conversely Mistry et al teaches such limitations; the handover request comprising one or more beam parameters associated with the handover (see column 8 lines 65-37 and column 9 lines 1-5, For example, as shown in FIG. 3, WCD 332 is initially associated with BTS 350. Over time, the signal strength level, at WCD 332, of communications from BTS 350 may change. If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390.), and the handover request including an indication that the handover is to be delayed for a first duration of time that is less than a threshold based at least in part on the one or more beam parameters (see column 9 lines 1-22, If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390. However, in addition to the handoff threshold, a handoff timer delay may be determined before WCD 332 is allowed to participate in a handoff from BTS 350 to BTS 351); determining an expiration status of the access parameter based at least in part on a comparison of the indicator to the first duration of time (see claim 2).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone with the transmitting of a handover request based on a threshold duration of time as taught by Mistry et al.  The motivation for this would have been to ensure a user is handed off efficiently and resources are used efficiently (see column 7 lines 15-17).  
Regarding claim 54, Kone teaches wherein the instructions are further operable to: determine an allocation status for a beam that indicates whether the beam is being allocated for the handover based at least in part on the indication (see paragraph [0048]). 
(Currently Amended) Regarding claim 55, Kone teaches apparatus for wireless communication by a target base station, in a system comprising: a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive, from a source base station, a handover request in preparation for handover of a user equipment (UE) from the source base station to the target base station (see step 606, Fig. 6, step A4, Fig. 7); select an access parameter of a beam being allocated for the handover and a time expiration indicator associated with the access parameter (see paragraphs [0048]-[0049]); and transmit, to the source base station, a handover request acknowledgment that includes the access parameter and the time expiration indicator (see paragraphs [0048]-[0049]). Although Kone teaches the limitations above he fails to explicitly teach a delay for a threshold of time as one or more beam parameters associated with the handover and an indication that the handover is to be delayed for a first duration of time that is less than a threshold duration of time (see column 8 lines 65-37 and column 9 lines 1-5, A handoff timer could indicate a delay to wait to initiate a handoff from one access node to another. For example, as shown in FIG. 3, WCD 332 is initially associated with BTS 350. Over time, the signal strength level, at WCD 332, of communications from BTS 350 may change. If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390; the access parameter based at least in part on the threshold duration time the threshold duration of time based at least in part on the one or more beam parameters (see column 9 lines 1-22, If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390. However, in addition to the handoff threshold, a handoff timer delay may be determined before WCD 332 is allowed to participate in a handoff from BTS 350 to BTS 351); determining an expiration status of the access parameter based at least in part on a comparison of the indicator to the first duration of time (see claim 2).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone with the transmitting of a handover request based on a threshold duration of time as taught by Mistry et al.  The motivation for this would have been to ensure a user is handed off efficiently and resources are used efficiently (see column 7 lines 15-17).  
Regarding claim 57, Kone further teaches wherein the instructions are further operable to: determine to allocate a second beam for the handover; and select a second access parameter associated with the second beam, wherein the access parameter is associated with a first time interval and the 
(Currently Amended) Regarding claim 58, Kone teaches an apparatus for wireless communication by a source base station, in a system comprising: a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive, from a target base station, a first message comprising one or more beam parameters including an access parameter of a beam allocated for a handover of a user equipment (UE) from the source base station to the target base station (see step 606, Fig. 6, step A4, Fig. 7); generate a time expiration indicator associated with the access parameter (see paragraph [0039]); and transmit, to the UE, a second message that includes the access parameter and the time expiration indicator (see paragraph [0048]). Although Kone teaches the limitations above he fails to explicitly teach a delay for a threshold of time as further recited in the claim.  Conversely Mistry et al teaches such limitations; wherein the handover is to be delayed for a first duration of time that is less than threshold duration of time, the threshold duration of time based at least in part on the one or more beam parameters (see column 9 lines 1-22, If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390. However, in addition to the handoff threshold, a handoff timer delay may be determined before WCD 332 is allowed to participate in a handoff from BTS 350 to BTS 351); determining an expiration status of the access parameter based at least in part on a comparison of the indicator to the first duration of time (see claim 2).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone with the transmitting of a handover request based on a threshold duration of time as taught by Mistry et al.  The motivation for 
(Currently Amended) Regarding claim 59, Kone teaches an apparatus for wireless communication by a user equipment (UE), in a system comprising: a processor; coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive one or more beam parameters comprising an access parameter of a beam associated with a target base station and a time expiration indicator associated with the access parameter (see paragraphs [0039]-[0040]); and perform a handover from a source base station to the target base station based at least in part on the expiration status of the access parameter (see paragraph [0048]).  Although Kone teaches the limitations above he fails to explicitly teach a delay for a threshold of time as further recited in the claim.  Conversely Mistry et al teaches such limitations; determine that a handover for the UE from a source base station to the target base station is delayed for a first duration of time that is less than a threshold duration of time wherein the threshold duration of time is based at least in part on the one or more beam parameters ((see column 9 lines 1-22, If the signal strength reaches the handoff threshold, WCD 332 may seek to associate with another BTS, such as BTS 351, to ensure consistent and high quality communications to other networks, such as core network 390. However, in addition to the handoff threshold, a handoff timer delay may be determined before WCD 332 is allowed to participate in a handoff from BTS 350 to BTS 351); determining an expiration status of the access parameter based at least in part on a comparison of the indicator to the first duration of time (see claim 2).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone with the transmitting of a handover request based on a threshold duration of time as taught by Mistry et al.  The motivation for this would have been to ensure a user is handed off efficiently and resources are used efficiently (see column 7 lines 15-17).  
.


Claims 3, 4, 7, 19, 20, 21, 27-29, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kone US (20100330993) in view of Mistry et al US (8,614,990) and in further view of Ryoo et al US (20170257780).
(Currently Amended) Regarding claim 3, Kone and Mistry teach all the limitations of claim 1 from which claim 3 depends on.  However they fail to explicitly teach a beam report as further recited in the claims.  Conversely Ryoo et al teaches such limitations; further comprising: receiving, from the UE, a measurement report that includes the one or more beam parameters comprising one or more beam identifiers of beams associated with the target base station, wherein the handover request includes the one or more beam identifiers (see paragraph [0084]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone and Mistry with the beam reports as taught by Ryoo et al.  The motivation for this would have been to improve efficiency of performing an initial access (see paragraph [0008]).
Regarding claim 4, Ryoo further teaches wherein: the measurement report includes beam measurements corresponding to the one or more beam identifiers (see paragraph [0084]).  
Regarding claim 7, Kone and Mistry teach all the limitations of claim 1 from which claim 3 depends on.  However they fail to explicitly teach a beam report as further recited in the claims.  Conversely Ryoo et al teaches such limitations; transmitting a measurement configuration that instructs the UE to measure a plurality of different beams (see paragraph [0084]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have 
Regarding claim 19, Kone and Mistry teach all the limitations of claim 12 from which claim 19 depends on.  However they fail to explicitly teach a beam identifiers as further recited in the claims.  Conversely Ryoo et al teaches such limitations; wherein: the handover request comprises one or more beam identifiers of beams associated with the target base station (see paragraph [0092]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone and Mistry with the beam reports as taught by Ryoo et al.  The motivation for this would have been to improve efficiency of performing an initial access (see paragraph [0008]).
Regarding claim 20, Ryoo further teaches wherein: the handover request comprises beam measurements corresponding to the one or more beam identifiers (see paragraph [0092]). 
Regarding claim 21, Kone further teaches, wherein: the handover request acknowledgment comprises the one or more beam identifiers (see paragraph [0048]).
(Currently Amended) Regarding claim 27, Kone and Mistry teach all the limitations of claim 22 from which claim 27 depends on.  However they fail to explicitly teach a beam identifiers as further recited in the claims.  Conversely Ryoo et al teaches such limitations; wherein: the one or more beam parameters comprises one or more beam identifiers of beams associated with the target base station (see paragraph [0092]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone and Mistry with the beam reports as taught by Ryoo et al.  The motivation for this would have been to improve efficiency of performing an initial access (see paragraph [0008]).

Regarding claim 29, Kone teaches wherein: the handover request acknowledgment comprises the one or more beam identifiers (see paragraph [0048]).
Regarding claim 51, Kone and Mistry teach all the limitations of claim 47 from which claim 51 depends on.  However they fail to explicitly teach a beam report as further recited in the claims.  Conversely Ryoo et al teaches such limitations; wherein the instructions are further operable to: transmit a measurement configuration that instructs the UE to measure a plurality of different beams (see paragraph [0084]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone and Mistry with the beam reports as taught by Ryoo et al.  The motivation for this would have been to improve efficiency of performing an initial access (see paragraph [0008]).


Claims 23-26, 37-46 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kone US (20100330993) in view of Mistry et al US (8,614,990) and in further view of ERICSSON: "Inter-Cell Handover in NR", 3GPP DRAFT; R2-168730 Inter-Cell Handover in NR, 3rd Generation Partnership Project (3GPP) – Applicant IDS – Hereafter referred to as “Ericsson”.  
Regarding claim 23, Kone and Mistry teach all the limitations of claim 22 from which claim 23 depends on.  However they fail to explicitly teach setting an expiration timer as further recited in the claims.  Conversely Ericsson teaches such limitations; setting an expiration time for the access parameter based at least in part on a time indicated in a time stamp (see tables on page 3 and 4 and section 2.4).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone and Mistry with the use of 
Regarding claim 24, Ericsson further teaches wherein: the time expiration indicator is a maximum attempt number, indicating a maximum number of attempts to be made by the UE for handover using the access parameter (see tables on page 3 and 4 and section 2.4).  
Regarding claim 25, Ericsson further teaches further comprising: determining to allocate a second beam for the handover; and selecting a second access parameter associated with the second beam, wherein the access parameter is associated with a first time interval and the second access parameter is associated with a second time interval, and wherein the handover request acknowledgement comprises the second access parameter (see tables on page 3 and 4 and section 2.4). 
Regarding claim 26, Ericsson further teaches wherein: the second access parameter is a dedicated preamble for contention-free access (see tables on page 3 and 4 and section 2.4).   
Regarding claim 36, Kone and Mistry teaches all the limitations of claim 34 from which claim 36 depends on.  However they fail to explicitly teach setting an expiration timer as further recited in the claims.  Conversely Ericsson teaches such limitations; deriving a time of expiration of the access parameter from the time stamp (see tables on page 3 and 4 and section 2.4).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone and Mistry with the use of a timer as taught by Ericsson.  The motivation for this would have been to reduce measurement errors during bad radio conditions (see section 2.1).
Regarding claim 37, Kone and Mistry teach all the limitations of claim 34 from which claim 37 depends on.  However they fail to explicitly teach setting an expiration timer as further recited in the claims.  Conversely Ericsson teaches such limitations; wherein: the time expiration indicator is a maximum attempt number, indicating a maximum number of attempts to be made by the UE for 
Regarding claim 38, Kone and Mistry teach all the limitations of claim 34 from which claim 38 depends on.  However they fail to explicitly teach setting an expiration timer as further recited in the claims.  Conversely Ericsson teaches such limitations; wherein the expiration status indicates that the access parameter is expired, and wherein performing the handover comprises: obtaining a second access parameter from the target base station; and performing an access procedure using the second access parameter to establish a connection with the target base station (see tables on page 3 and 4 and section 2.4). Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone and Mistry with the use of a timer as taught by Ericsson.  The motivation for this would have been to reduce measurement errors during bad radio conditions (see section 2.1).
Regarding claim 39, Ericsson further teaches wherein: the second access parameter is a dedicated preamble for contention-free access (see tables on page 3 and 4 and section 2.4). 
Regarding claim 40, Ericsson further teaches identifying a transmission beam to use based on receipt of a downlink reference signal; and transmitting a random access channel (RACH) message to the target base station using the transmission beam and the dedicated preamble (see tables on page 3 and 4 and section 2.4).
Regarding claim 41, Kone and Mistry teaches all the limitations of claim 34 from which claim 41 depends on.  However they fail to explicitly teach setting an expiration timer as further recited in the claims.  Conversely Ericsson teaches such limitations; wherein the expiration status indicates that the 
Regarding claim 42, Kone and Mistry teach all the limitations of claim 34 from which claim 42 depends on.  However they fail to explicitly teach the use of access parameters as further recited in the claims.  Conversely Ericsson teaches such limitations; receiving a second access parameter associated with the target base station, wherein the access parameter is associated with a first time interval and the second access parameter is associated with a second time interval (see tables on page 3 and 4 and section 2.4). Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone and Mistry with the use of a access parameters as taught by Ericsson.  The motivation for this would have been to reduce measurement errors during bad radio conditions (see section 2.1).
Regarding claim 43, Ericsson further teaches, wherein the expiration status indicates that the access parameter is expired, and wherein performing the handover comprises performing an access procedure using the second access parameter to establish a connection with the target base station (see tables on page 3 and 4 and section 2.4). 
Regarding claim 44, Kone teaches wherein: the time expiration indicator indicates an age of the access parameter (see paragraph [0039]).
Regarding claim 45, Kone teaches wherein: the time expiration indicator is a binary flag that indicates whether the access parameter is outdated (see paragraph [0048]). 

Regarding claim 56, Kone and Mistry teach all the limitations of claim 55 from which claim 56 depends on.  However they fail to explicitly teach setting an expiration timer as further recited in the claims.  Conversely Ericsson teaches such limitations; wherein the instructions are further operable to: set an expiration time for the access parameter based at least in part on a time indicated in a time stamp (see tables on page 3 and 4 and section 2.4).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kone and Mistry with the use of a timer as taught by Ericsson.  The motivation for this would have been to reduce measurement errors during bad radio conditions (see section 2.1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478